Browne, Justice, delivered the opinion of the Court: This was an action on the case for keeping dogs which had been used to bite mankind, and to chase, worry, and kill other animals besides sheep, and which had killed divers sheep of the plaintiff. On the trial of the cause, the judge of the Circuit Court of Edwards county, gave the following instruction : “That if defendant’s dogs had been used to kill or worry sheep, and the defendant had notice thereof, then it was a question of law, and he was liable for all the damages they might do to the sheep of another, after such notice; but if they had been used to kill or to chase, bite, and worry other animals, the property of another, or to bite mankind, and the defendant knew it, it was a question of fact for the jury; and if, therefore, they found the ferocity of the dogs to be such, as to put a reasonable man upon his guard, and the defendant suffered, after notice, his dogs to go at large, then the defendant should be liable to the plaintiff for the amount of injury done.” The jury found for the defendant below. These instructions were clearly wrong. The law is well settled, that where a person negligently keeps dogs or other animals, which are known to him to be of a savage and ferocious disposition, the owner of the animals is accountable for all the injury they may do to others; and it is the duty of the owner of such animals to secure them, to keep them from doing mischief. The judgment of the Circuit Court is reversed with costs, and the cause remanded, and a new trial awarded. Judgment reversed,. Note. See Pickering v. Orange, Ante 338.